—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about April 30, 1998, which granted defendant attorneys’ motion for dismissal of the claims as against them, unanimously affirmed, with costs.
Contrary to appellant’s procedural argument, his extensive factual presentation was properly considered by the Surrogate in the decision of defendants’ motion. Substantively, we agree with the Surrogate that appellant has no valid claim that defendants’ alleged negligence was the proximate cause of the event that produced the harm, or that, without the allegedly wrongful advice, the alleged harm would not have occurred (see, C & F Pollution Control v Fidelity & Cas. Co., 222 AD2d 828, 829). Appellant also wholly failed to demonstrate that defendants’ conduct “fell below the ordinary and reasonable skill and knowledge commonly possessed in the legal profession” (Harris & Sons v Burke, Cavalier, Lindy & Engel, 202 AD2d 929), particularly since practice standards in Ger*244many, the standards relevant in this case, were never even addressed by appellant’s expert. We have considered appellant’s remaining arguments and find them to be unavailing (see also, Matter of Stanley, 261 AD2d 244 [decided herewith]). Concur— Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.